Title: To Thomas Jefferson from John Brown Cutting, 11 July 1789
From: Cutting, John Brown
To: Jefferson, Thomas



Dear Sir
Bourdeaux 11th July 1789

As soon as I arrived in this city being sensible of your solicitude to hasten across the atlantic I made particular enquiry how many american vessels there were in the river, to what ports they were bound and when they might be expected to sail for the United States. I found that fifteen american vessels had just put to sea altogether, that three only remained in port, and that neither of these three were eligible for your purpose.
But yesterday the ship Washington arrived from the Patowmack  to the address of Fenwick and Mason, a remarkably excellent ship of more than three hundred tons burthen, a signally swift sailer, having a commodious cabbin and being commanded by a Captain Bond of Maryland who is known to be an expert mariner and a worthy man. She is to return again to the Patowmack with all practicable dispatch and will in fact be ready to sail in eight days. In this ship I hope you will conclude to go to America unless you meet with a better at a nearer port; especially as Mr. Mason engages to and you at Norfolk and will at any rate detain the Washington to learn your determination till the return of the next post. He says she shall be ready to put to sea if you please within an hour after you arrive in Bourdeaux. Persuaded that these favourable circumstances will allure you hither to embark, I resolve to remain stationary in this city until the return of the next post from Paris after you can receive this information.
I purposely omit uttering aught on any other topic save that of your passage which I assure myself you will take from hence. But if in this conjecture I am erroneous and if contrary to the belief I entertain you are on the point of embarking at Havre I have only to add the most unfeign’d and fervent wishes for your prosperous voyage to our country, that country in every district of which I know you are admired and beloved, and by no citizen in any of those districts more truly than by Your grateful affectionate and most obedt. servt.,

John Brown Cutting

